Title: From Thomas Boylston Adams to William Smith Shaw, 28 June 1802
From: Adams, Thomas Boylston
To: Shaw, William Smith



Dear William
Philadelphia 28th: June 1802

I am desired by Mr: Reed to be instrumental in procuring your services, touching the enclosed draught or order; which, when paid, you may remit, either directly to Reed, or to me; though, as I have no interest in the affair I Should not wish to be any way responsible, in case of failure or accident.
Your favor of the 23d: with the enclosures, has been in hand a few hours—and I have read the report of the Case, which was tried in Rogue Island, Since it came. I can find no language in which to express the emotions of indignation, rage & contempt, which were alternately excited by the perusal of it. While I was at Paris, I saw, at one of the small theatres, a representation of the “Revolutionary tribunal in the time of Robespierre,” and the impression it made on my mind, was revived by almost every page of this Report. It is like no other thing, “that is in heaven above, in earth beneath, or in the waters under the earth.” The howling wilderness does not contain more barbarous & Savage ignorance than fell from the Prince of the Potowatamies, called the Chief Justice of the Court of Com-Pleas for the County of Providence.
I will send you “the history,” by the first opportunity; perhaps by water. Col: Burr never contracted to pay $1000 for its suppression—He may have offered to give something, which never was given, but the rivalship of Clinton must have come out, at all events. The narrative was only a sort of warming pan to the history.
I am pleased to hear, that J. Q. A—was the cause of the failure of the Statue to Washington, by Substituting marble for bronze. I do not believe he intended to defeat the plan, by this suggestion, but I am the better pleased on that account. I am So perfectly disgusted with every attempt, that has hitherto been made to do honor to the memory of Washington, in this Country, that I never will expend a single cent towards a project of this nature, with my own consent, hereafter. I should like very well to speak my thoughts of my Countrymen, with as much freedom as the vagrant Bülow—I would not tell lies as he does, but the truth, plain & unvarnished, is libel enough upon us, God knows. If you find any thing attrabilious in this remark, charge it to the Report you sent me.
I have not time to Say all I wish now—Did N—— seem in usual spirits? What said she of the ——? I am Sometimes half distracted at my cursed hard fate: But then again, I think it is unmanly; unphilosophical; weak; pertaining to human frailty; out of the reach of all which, I ought to be; but which I am not; and I hope & trust in God I never Shall be so long as I live.
In truth & sincerity, / Your’s
T B A—